              Case 5:19-cv-00489-R Document 110 Filed 07/06/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, individually and as co-                     )
Personal Representative of the ESTATE OF                        )
ISAIAH MARK LEWIS, deceased; and                                )
(2) TROY LEVET LEWIS, individually and as                       )
co-Representative of the                                        )
ESTATE OF ISAIAH MARK LEWIS, deceased,                          )
                                                                )
                                Plaintiffs,                     )
                                                                )
vs.                                                             )       Case No. CIV-19-489-R
                                                                )
(1) CITY OF EDMOND, OKLAHOMA;                                   )
(2) POLICE SGT. MILO BOX; AND                                   )
(3) POLICE OFFICER DENTON SCHERMAN,                             )
                                                                )
                                Defendants.                     )

  MOTION FOR AN EXTENSION OF TIME TO FILE PLAINTIFF’S OBJECTIONS
  TO DEFENDANTS’ MOTIONS IN LIMINE, DEFENDANTS’ JOINT PROPOSED
      JURY INSTRUCTIONS, AND DEFENDANTS PROPOSED VOIR DIRE

        Plaintiffs Vicki Jo Lewis and Troy Levet Lewis, individually and as Co-Personal

Representatives of the Estate of Isaiah Mark Lewis (“Isaiah”), deceased, moves the Court for an

extension of time to file their objections to Defendants’ Motions in Limine, Defendants’ Joint

Proposed Jury Instructions, and Defendants’ Proposed Voir Dire, and in support of same, states

as follows:

        1.       Pursuant to this Court’s Order filed January 19, 2021 (Dkt. 48) the parties were

directed to file any objections to the proposed jury instructions, motions in limine and voir dire of

the opposing party on July 6, 2021 (“Pre-Trial Objections”).

        2.       On July 6, 2021, while Plaintiffs’ counsel was preparing Plaintiffs’ objections to

Defendants’ proposed jury instructions, motions in limine and voir dire, Plaintiffs’ counsel received

the Court’s ruling on the Defendants’ summary judgment motions. (Dkt. 108) Shortly after

                                                   1
              Case 5:19-cv-00489-R Document 110 Filed 07/06/21 Page 2 of 3




receiving the summary judgment ruling, the Court set a July 7, 2021 status conference with all

counsel “to discuss the case,” which is set for trial on July 12, 2021.

         3.       Plaintiffs’ counsel held the completion of Plaintiffs’ Pre-Trial Objections in

abeyance in order to study the Court’s summary judgment ruling, explore the potential effect of

that opinion on the case, and prepare for the conference with the Court on July 7, 2021 at 9:30

a.m. Plaintiffs’ exploration included a consideration of, among other things, questions of the

availability of an interlocutory appeal to Plaintiffs’ under 28 U.S.C. § 1292(b) and Federal Rules

of Appellate Procedure 5, questions of the limitations to an interlocutory appeal by Defendant

Scherman on the issue of qualified immunity,1 and questions of the effect of the summary

judgment opinion of the pre-trial filings of both parties. As a result of this, Plaintiffs’ counsel has

been unable to complete Plaintiff’s Pre-Trial Objections.

         Wherefore, Plaintiffs respectfully requests that the Court grant Plaintiffs an extension of

time to file their objections to July 8, 2021 or such other time as the Court considers fair and

equitable.

                                                                Respectfully submitted,

                                                                s/ Andrew M. Stroth

                                                                Andrew M. Stroth, IL Bar # 6276013
                                                                Carlton Odim, IL Bar # 6182368
                                                                Action Injury Law Group, LLC
                                                                191 North Wacker Drive Suite 2300
                                                                Chicago, IL 60606
                                                                Tel: (312) 771-2444
                                                                Fax: (312) 641-6866
                                                                astroth@actioninjurylawgroup.com
                                                                carlton@actioninjurylawgroup.com

1 Counsel for the individual defendants informed the Court and the Plaintiffs during a pre-trial conference on June

30, 2021 that an interlocutory appeal on the qualified immunity question would likely result from a denial of
summary judgment against Defendant Box or Defendant Scherman.

                                                         2
Case 5:19-cv-00489-R Document 110 Filed 07/06/21 Page 3 of 3




                                 and

                                 Woodrow “Woody” K. Glass
                                 Geoffrey A. Tabor
                                 Ward & Glass, LLP
                                 1601 36th Avenue
                                 Norman, OK 73072
                                 (405) 360-9700

                                 and

                                 David J. Batton, OBA #11750
                                 Law Office of David J. Batton
                                 P.O. Box 1285
                                 (330 W. Gray, Suite 304)
                                 Norman, OK 73070
                                 Tel: (405) 310-3432
                                 Fax: (405) 310-2646
                                 dave@dbattonlaw.com

                                 Attorneys for Plaintiffs




                             3
